Exhibit 10.3 EMPLOYMENT AGREEMENT This Employment Agreement (the “ Agreement ”) is made effective as of the 1st day of July, 2015 (the “ Effective Date ”) by and between Kips Bay Medical, Inc. (the “ Company ”) and Manuel A. Villafaña (the “ Executive ”). WHEREAS , the Company currently employs Executive pursuant an Employment Agreement dated July 25, 2012 (the “ 2012 Agreement ”), which expires by its terms on July 1, 2015; and WHEREAS, the Company and Executive wish to continue Executive’s employment starting on July 1, 2015 upon the terms and conditions hereinafter set forth; and WHEREAS , the Company and Executive wish to provide for Executive’s potential transition from the positions of Chairman of the Board of Directors, Chief Executive Officer and President to the position of Executive Chairman of the Board of Directors. NOW, THEREFORE , in consideration of the premises and other good and valuable consideration, receipt of which is hereby acknowledged, the parties hereto agree as follows: 1. Positions and Duties – Chief Executive Officer and President . (a) Positions – Chief Executive Officer and President . The Executive will continue in his present full time positions of Chairman of the Board of Directors, Chief Executive Officer and President during the term of his employment as described in Section 3 below, unless and until such time as the Company’s Board of Directors (the “ Board ”) notifies Executive of Executive’s transition to the position of Executive Chairman of the Board (“ Executive Chair man ”) pursuant to Section 2 below. As Chief Executive Officer and President the Executive shall report to the Board. (b) Duties – Chief Executive Officer and President . (i) The Executive’s principal duty shall be to assist the Board in developing and implementing the Company’s ongoing business strategy and objectives. (ii) The Executive shall have such other duties as are commensurate with his being the Company’s most senior executive officer, including, but not limited to, being responsible for the general management and operation of the Company. (iii) The Executive shall serve the Company faithfully and to the best of his ability and shall devote his full business and professional time, energy and diligence to the performance of the duties of such offices. (iv) The Executive agrees to be subject to the Company’s control, rules, regulations, policies and programs. The Executive further agrees that he shall carry on all correspondence, publicity and advertising in the Company’s name and he shall not enter into any contract on behalf of the Company except as necessary or appropriate to execute the business plan approved by the Board. 1 2. Positions and Duties – Executive Chairman . (a) Position – Executive Chairman . At any time following the Effective Date, the Board, in its sole and absolute discretion, may appoint a new Chief Executive Officer and President and elect to transition Executive from the full time positions of Chairman of the Board, Chief Executive Officer and President to the full time position of Executive Chairman. At such time, Executive shall no longer hold the positions of Chief Executive Officer and President, but shall continue to serve as a member of the Board (assuming he continues to be re-elected by the Company’s shareholders as a director), and the Executive shall continue to be employed by the Company as Executive Chairman during the term of his employment as described in Section 3 below. As Executive Chairman, the Executive shall report to the Board. (b) Duties – Executive Chairman . (i) The Executive shall have such duties, roles and responsibilities consistent with such position as are described on Schedule A hereto or as otherwise agreed upon from time to time by the Executive and the Board and shall perform all acts associated with such role as necessary and desirable to advance the best interests of the Company. (ii) The Executive shall serve the Company faithfully and to the best of his ability and shall devote his full business and professional time, energy and diligence to the performance of the duties of such offices. (iii) The Executive shall coordinate his duties and responsibilities with the Company’s President and Chief Executive Officer and will not enter into any agreement or contract on behalf of the Company without prior approval from the Board or the Company’s President and Chief Executive Officer. (iv)
